DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 04/18/2022 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 04/18/2022. The information disclosed therein was considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 of 17/722494 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No11335392. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1 & 3-13  of the current application are either anticipated, or would have been obvious over, by the claims 1-11 of U.S. Patent NoUS1135392 e.g., despite a slight difference in the current application (claim 1 having first and second number being different from each other), Patent No US11335392 in claim 1, comprises the having at least two data read from the memory cells, wherein a refresh operation is performed at least of the plurality of banks (e.g., changing its value) while the at least two wordlines are activated e.g.,. (same value). 

17/722494
US11335392
Regarding claim 1, 
A memory device comprising: a memory cell array including a plurality of banks; a plurality of Processing Elements (PEs), each PE connected to a corresponding bank among the plurality of banks; and a control logic configured to: control a first active operation in which a first number of wordlines included in the plurality of banks are activated and PEs corresponding to the first number of wordlines are enabled, and control the first number of enabled PEs to process a first number of data read from memory cells coupled to the first number of wordlines, and control a second active operation, in which a second number of wordlines included in the plurality of banks are activated and PEs corresponding to the second number of wordlines are enabled, and control the second number of enabled PEs to process a second number of data read from memory cells coupled to the second number of wordlines, wherein the first number and the second number are different from each other.

Regarding claim 1, 
A memory device comprising: a memory cell array including a plurality of banks; a plurality of Processing Elements (PEs), each PE connected to a corresponding bank among the plurality of banks; and a control logic configured to: control an active operation, in which at least two wordlines included in the plurality of banks are activated and at least two PEs corresponding to the at least two wordlines are enabled, in response to a PE enable signal, and control the at least two enabled PEs so that at least two data read from memory cells coupled to the at least two wordlines are processed in the at least two enabled PEs in parallel, and control a refresh operation in which at least one bank of the plurality of banks is refreshed, while the at least two wordlines are activated.

Regarding claim 2, 
wherein, during the first active operation or the second active operation, the control logic is further configured to control a refresh operation in at least one bank of the plurality of banks in which the PEs that are coupled to the at least one bank are not enabled.
Regarding claim 1, 
 control a refresh operation in which at least one bank of the plurality of banks is refreshed, while the at least two wordlines are activated.


Regarding claim 3, 
wherein, during the first active operation or the second active operation, the control logic is further configured to activate the wordlines included in the plurality of banks in response to an active command during a PE enable mode.
Regarding claim 3, 
wherein the control logic is further configured to activate wordlines included in each of banks on which the refresh operation is not performed in response to an active command received during a PE enable mode in which the PE enable signal is activated.
Regarding claim 4, 
wherein, during the first active operation or the second active operation, the control logic is further configured to control a refresh operation in at least one bank of the plurality of banks in which the PEs that are coupled to the at least one bank are not enabled.

Regarding claim 4, 
wherein the control logic is further configured to activate a wordline included in one of the plurality of banks in response to an active command received during a PE disable mode in which the PE enable signal is inactivated.

Regarding claim 5, 
wherein the control logic is further configured to generate the PE enable signal based on a PE enable command from a memory controller.
Regarding claim 5, 
wherein the control logic is further configured to receive a PE enable command from a memory controller and generate the PE enable signal based on the received PE enable command.

Regarding claim 6, 
wherein the control logic comprises a refresh control unit configured to generate refresh signals respectively corresponding to the plurality of banks based on a refresh command and a bank address.
Regarding claim 6, 
 wherein the control logic comprises a PE enable signal generator configured to receive a command and an address from a memory controller and configured to generate the PE enable signal based on the received command and the received address.
Regarding claim 7, 
wherein the control logic further comprises an active control unit configured to generate active signals respectively corresponding to the plurality of banks based on an active command, the bank address, the refresh signals, and the PE enable signal.
Regarding claim 7, 
wherein the control logic comprises a refresh control unit configured to generate refresh signals respectively corresponding to the plurality of banks based on a refresh command and a bank address.

Regarding claim 8, 
wherein the control logic further comprises wordline enable controllers configured to generate respective wordline enable signals respectively corresponding to the plurality of banks based on the active signals and the refresh signals.
Regarding claim 8, 
wherein the control logic further comprises an active control unit configured to generate active signals respectively corresponding to the plurality of banks based on an active command, the bank address, the refresh signals, and the PE enable signal.
Regarding claim 9, 
wherein the control logic is further configured to, when a first refresh signal of the refresh signals is activated, activate a wordline included in a first bank corresponding to the first refresh signal among the plurality of banks.
Regarding claim 10, 
wherein the control logic is further configured to, when a first refresh signal of the refresh signals is activated, activate a wordline included in a first bank corresponding to the first refresh signal among the plurality of banks.
Regarding claim 10, 
wherein the plurality of PEs are respectively connected to the plurality of banks.
Regarding claim 11, 
wherein the plurality of PEs are respectively connected to the plurality of banks.
Regarding claim 11, 
wherein the plurality of banks are grouped into a plurality of bank groups and wherein the plurality of PEs are respectively connected to the plurality of bank groups.
Regarding claim 12, 
wherein the plurality of banks are grouped into a plurality of bank groups, and wherein the plurality of PEs are respectively connected to the plurality of bank groups.




Allowable Subject Matter
Claims 12-20 are allowed. 
 Claims 1-11 would be allowed if the rejected claims are rewritten to overcome the double patenting or a terminal disclaimer is provided to overcome the double patenting.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Regarding claim 1, Perego et al (US20130254475).
discloses  a memory device comprising(FIG 6; 600): a memory cell array including a plurality of banks(FIG 6; 619 including Bnk0A-bnk1B…); Processing Element (PE) connected to bank among the plurality of banks(FIG 6; 621,617 & 613 connected to Bnk0A-bnk1B…); and a control logic configured to control an active operation (FIG 6 & 11;  [0085] 615 performing a refreshing operation in 619 in response to activate command e.g., enable signal based from 613 of one of the memory bank e.g., E).
	Lehmann et al (US20030218930 FIG 3; [0014] discloses refreshing word line while keeping other wordline activated inside banks that are not being refreshed). 
Meier et al (US20200321049 FIG 1; claim 14 discloses plurality banks and refreshing one or more wordlines, a refresh control circuit performing a refresh operation).
Jang et al(US20190139596 FIG 1; [0057] discloses bank comprising word lines that are refreshed, comprising refresh control logic with REF_EN signal from the memory controller 10). 
Huang et al (US20160098216 FIG 3A; [0042] discloses memory 306 having refresh operation being performed on part or all the block, single or a group of word lines). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/               Primary Examiner, Art Unit 2827